UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT #1 CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 17, 2013 BIOLOGIX HAIR INC. (Exact name of registrant as specified in its charter) Nevada 000-54882 27-4588540 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 82 Avenue Road, Toronto, Ontario, Canada M5R 2H2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (647) 344-5900 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Explanatory Note:We are filing this Amendment to our Current Report on Form 8-K, originally submitted on May 23, 2013 disclosing the close of the below private placement on May 17, 2013 of 950,000 shares of our company. This Form 8-K is being filed to correctly disclose that only 375,000 shares of our company, less 25,000 shares as previously disclosed, were issued to five (5) accredited investors pursuant to the exemption from registration provided for under Rule 506 of Regulation D.Further, this Form 8-K is being filed to correctly disclose that 575,000 shares of our company, 25,000 shares more than previously disclosed, were issued to four (4) non-US persons, in an offshore transaction relying on Regulation S of the Securities Act of 1933. We have not revised the original filing in any other way. Item 1.01 Entry into Material Definitive Agreement Effective May 17, 2013, we entered into a private placement agreement with nine subscribers (the “Subscribers”).Pursuant to the agreement, we agreed to the issuance of 950,000 shares of our common stock (each, a “Share”) at a purchase price of $1.00 per Share, for total proceeds of $950,000. Item 3.02 Unregistered Sales of Equity Securities On May 17, 2013, we issued an aggregate of 950,000 shares of our common stock pursuant to the private placement agreement referred to above. We issued an aggregate of 375,000 shares of our common stock to five (5) accredited investors (as that term is defined in Section 4(2) of the Securities Act of 1933) pursuant to the exemption from registration provided for under Rule 506 of Regulation D, promulgated under the United States Securities Act of 1933, as amended. We issued an aggregate of 575,000 shares to four (4) non-US persons (as that term is defined in Regulation S of the Securities Act of 1933), in an offshore transaction relying on Regulation S of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits Form of Subscription Agreement between our company and the Subscribers. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOLOGIX HAIR INC. Ronald Holland Director Date: June 17, 2013 3
